NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                        JAN 25 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


CURTIS LEE HENDERSON, Sr.,                         No. 14-17377

                 Plaintiff - Appellant,            D.C. No. 5:11-cv-04918-RMW

    v.
                                                   MEMORANDUM*
CALIFORNIA DEPARTMENT OF
CORRECTIONS & REHABILITATION;
et al.,

                 Defendants - Appellees.

                      Appeal from the United States District Court
                        for the Northern District of California
                      Ronald M. Whyte, District Judge, Presiding

                              Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

         Curtis Lee Henderson, Sr., a California state prisoner, appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo summary judgment and dismissal for

failure to exhaust. Albino v. Baca, 747 F.3d 1162, 1168 (9th Cir. 2014) (en banc).

We affirm.

      The district court properly granted summary judgment to defendant

Espinoza because Henderson failed to raise a genuine dispute of material fact as to

whether Espinoza was deliberately indifferent to Henderson’s shoulder and jaw

pain. See Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th Cir. 2004) (a prison

official is deliberately indifferent only if he or she knows of and disregards an

excessive risk to inmate health; neither a difference of opinion concerning the

course of treatment nor mere negligence in diagnosing or treating a medical

condition amounts to deliberate indifference).

      The district court properly concluded that Henderson failed to exhaust his

administrative remedies because Henderson did not raise in his grievance the

claims that he now raises against defendants Yu and Shampain. See Woodford v.

Ngo, 548 U.S. 81, 85, 93-95 (2006) (holding that “proper exhaustion” is mandatory

and requires adherence to administrative procedural rules); Morton v. Hall, 599
F.3d 942, 946 (9th Cir. 2010) (“[A] grievance suffices if it alerts the prison to the

nature of the wrong for which redress is sought.” (citation and internal quotation

                                           2                                    14-17377
marks omitted)).

      The district court did not abuse its discretion by setting aside the entry of

default against defendant Shampain based on its finding of good cause. See

United States v. Signed Pers. Check No. 730 of Yubran S. Mesle, 615 F.3d 1085,

1091 (9th Cir. 2010) (setting forth standard of review for setting aside an entry of

default).

      Appellees’ request for judicial notice, filed on August 28, 2015, is granted.

      Appellees’ renewed motion to revoke Henderson’s in forma pauperis status,

set forth in the answering brief, is denied. See 28 U.S.C. § 1915(g); Williams v.

Paramo, 775 F.3d 1182, 1190 (9th Cir. 2015) (an inmate’s liberally construed facial

allegations of an ongoing danger at the time the notice of appeal is filed satisfy the

“imminent danger” requirement).

      AFFIRMED.




                                          3                                     14-17377